198 F.2d 73
LEVYv.SISSON et al.
No. 13058.
United States Court of Appeals Ninth Circuit.
July 3, 1952.

A. F. Levy, Los Angeles, Cal., in pro. per.
John E. Sisson, Los Angeles, Cal., in pro. per.
Doris Fischer, Los Angeles, Cal., in pro. per.
Before STEPHENS, ORR and POPE, Circuit Judges.
PER CURIAM.


1
Levy appeals from a judgment of the United States District Court dismissing his action upon the ground that the complaint fails to state a cause of action under any article or section of the Constitution of the United States and that there is no diversity of parties. The complaint consists of a long recital as to California state proceedings in probate. The dismissal was proper and was placed upon proper grounds.


2
Affirmed.